Citation Nr: 1713063	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-40 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bladder cancer, including as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from May 1966 to February 1970 with service in the Republic of Vietnam from February 1969 to February 1970.  The Veteran died in July 2011 during the pendency of his appeal, and the appellant, who is his surviving spouse, was substituted as the claimant in March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for bladder cancer.  

The appellant appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2015.  A transcript of this hearing is associated with the claims file.  

The Board notes that, in April 2015, the appellant was awarded nonservice-connected burial benefits and transportation expenses in the amount of $970.00.  In a March 2016 Notice of Disagreement, however, the appellant claimed entitlement to service-connected death benefits.  As the Board's decision herein affects the appellant's entitlement to service-connected death benefits, the Board REFERS this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action consistent with this decision.



FINDING OF FACT

The Veteran's bladder cancer is as likely as not directly related to his exposure to herbicide agents in service.


CONCLUSION OF LAW

Service connection for bladder cancer is warranted.  38 U.S.C.A. §§ 1110, 1112, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Available medical evidence indicates that, in 1987, the Veteran was diagnoses to have adenocarcinoma of the bladder (bladder cancer).  In May 1987, he underwent radical cystoprostatectomy with excision of the urachus and the umbilicus, appendectomy, pelvic lymphadenectomy, a continent cecal urinary diversion, a side-to-side ileotransverse colostomy and a detubularized colon urinary reservoir connected to his urethra.  In effect, the Veteran had what was called a "neobladder"   placed.  In January 2011, the Veteran was sent for a routine CT scan that showed unexpected progression of significant soft tissue mass deep in the pelvis at the base of the neobladder surrounding a catheter and with erosion and obstruction in the right side of the pubic bone.  Subsequent workup confirmed the tumor mass in the neck of the neobladder invading the right pubic ramus and adjacent bowel wall along with widespread metastasis to the lungs, liver and pelvis.  

The Veteran died in July 2011 from bladder cancer with metastasis to the lungs and bones.  See Veteran's death certificate.  At the time of his death, he had a perfected appeal to the Board seeking service connection for bladder cancer as due to exposure to herbicide agents during his service in the Republic of Vietnam.  The appellant was substituted as the claimant in his appeal to the Board in March 2012.  

The Veteran served in the Republic of Vietnam from February 1969 to February 1970 and, therefore, is presumed to have been exposed to herbicide agents during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, bladder cancer is not a disease that has been recognized as associated with such exposure and, therefore,  presumptive service connection is not possible.  See 38 C.F.R. § 3.309(e).  Nevertheless, if the evidence shows that there is a direct connection between the Veteran's service and his current bladder cancer, service connection may still be awarded.

The appeal was certified to the Board in April 2014 and a Board hearing was held in October 2015.  In November 2015, a physician who had treated the Veteran for bladder cancer, Dr. W., prepared a written statement asserting that it was his professional opinion that exposure to Agent Orange is at least as likely as not a contributor to his bladder cancer.  Thereafter, in March 2016, the Board requested a VHA medical expert opinion pursuant to VHA Directive 1602.  In August 2016, a physician from the VA Tennessee Valley Healthcare System who is an Assistant Professor of Medicine with the Division of Medical Oncology at the Vanderbilt University Medical Center provided an opinion that the Veteran's bladder cancer is at least as likely as not caused by his herbicide agent exposure in the service.  She noted the opinion by his treating physician, Dr. W., as well as the fact that both lung and prostate cancer are linked to Agent Orange exposure.  She explained that VA had previously not recognized bladder cancer as an Agent Orange-related illness but, according to a recent report, the Health and Medicine Division has recently concluded that there is "limited or suggestive" evidence to support a link to this disease (National Academies of Sciences, Engineering, and Medicine.  2016.  Veterans and Agent Orange:  Update 2014.  Washington, DC:  The National Academies Press.).  

As the medical expert provided an opinion directly linking the Veteran's bladder cancer to exposure to herbicide agents during his active military service, the Board finds that service connection for bladder cancer is warranted.  The appellant's appeal is, therefore, granted.


ORDER

Entitlement to service connection for bladder cancer is granted.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


